DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
Claims 3, 26, 30, 31, 33-35 and 37 remain pending and under consideration.
Rejections and objections not reiterated are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 26 are objected to because the phrase “a MRE which has perfect complementary to the miRNA” in part (a) of each claim is ungrammatical.   Substitution of “is perfectly” for “has perfect” is suggested. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 26, 30, 31, 33-35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
Independent claims 3 and 26 are drawn to methods of modulating the level of expression of a mammalian gene in a cell, and recite steps in which a plurality of nucleic acid molecules independently comprising reporter genes and different modified MREs in the 3’ UTRs of the reporter genes are screened for expression.  Each claim recites in step (a) the limitation recite “wherein the nucleotide sequences of the plurality of different modified heterologous MREs are selected such as to provide a plurality of different levels of reporter gene expression ranging from 5% to 90% of an un-silenced control”. This limitation represents new matter.
In the response filed 8/3/2022, Applicant points to original claims 4 and 11 and the specification at page 6, lines 8-9, page 13, line 26, page 16, line 6, page 27, lines 13-28, and Example 1 at page 29, line 22, through page 30, line 3. None of these passages provides adequate support for the new limitation. The closest support is found in Example 1 at the paragraph bridging pages 29 and 30 which reports the results of an assay of 14 different modified MREs, stating that “As predicted, these MREs elicited various levels of EGFP expression ranging from ~5% to ~90% of an un-silenced control. However, there is no suggestion in the specification that the results of this particular experiment should be applied in the process of selecting sequences for initial testing, nor that one should generally seek to provide a plurality of heterologous MREs that provide levels of reporter gene expression ranging from 5% to 90% of un-silenced control when practicing the disclosed method. Therefore the limitation at issue represent new matter. 
It is further noted that the specification mischaracterizes the actual data presented in Fig. 1B. The first five modified MREs (G, GG, A, F, and B) appear to provide greater than 90% of the control value, and none of the tested MREs provides less than about 25% of the control value. The statement in the first full sentence of specification page 29, indicating that the observed expression ranging from ~5% to ~90%  was “predicted” lacks any support in the specification.  Moreover, the actual data of Fig. 1B demonstrate that the recited range of 5% to 90% did not occur, and so these data could not be relied upon to provide support for the new limitation.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.  See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635